Case 3:17-cv-00072-NKM-JCH Document 893 Filed 10/14/20 Page 1 of 8 Pageid#: 14398




                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                 Charlottesville Division


   ELIZABETH SINES, SETH WISPELWEY,
   MARISSA BLAIR, APRIL MUÑIZ,
   MARCUS MARTIN, NATALIE ROMERO,
   CHELSEA ALVARADO, JOHN DOE, and
   THOMAS BAKER,

                                 Plaintiffs,           Civil Action No. 3:17-cv-00072-NKM

   v.                                                       JURY TRIAL DEMANDED

   JASON KESSLER, et al.,

                                 Defendants.


    PLAINTIFF CHELSEA ALVARADO’S UNOPPOSED MOTION TO VOLUNTARILY
         DISMISS CLAIMS AGAINST DEFENDANT JAMES ALEX FIELDS, JR.

         Plaintiff Chelsea Alvarado respectfully submits this motion to voluntarily dismiss her

  claims against Defendant James Alex Fields, Jr., without prejudice pursuant to Rule 41(a)(2) of

  the Federal Rules of Civil Procedure. Plaintiffs have conferred with counsel for Defendant Fields,

  who do not oppose this motion.

                                          BACKGROUND

         Ms. Alvarado was one of several Plaintiffs who was severely injured by the car attack by

  Defendant Fields on August 12, 2017, as alleged in the Second Amended Complaint. See, e.g.,

  Second Am. Compl. ¶¶ 18, 242, 252, 253, 286, Sept. 17, 2019, ECF No. 557. In addition to this

  litigation, on May 6, 2019, Ms. Alvarado filed a separate civil action against Fields in Virginia

  Circuit Court alleging, among other things, that Fields recklessly and negligently operated his

  vehicle so as to strike Ms. Alvarado; engaged in extreme and outrageous conduct against Ms.

  Alvarado; and acted with conscious, willful, and wanton disregard of Ms. Alvarado’s rights or
Case 3:17-cv-00072-NKM-JCH Document 893 Filed 10/14/20 Page 2 of 8 Pageid#: 14399




  with malice toward her. See Compl. ¶¶ 4, 5, Alvarado v. Fields, No. 2019-06387 (Va. Cir. Ct.,

  Fairfax Cty. May 6, 2019). On August 28, 2020, Ms. Alvarado settled her Virginia Circuit Court

  lawsuit and executed a release of all of her claims against Fields, including those in this lawsuit.

  Ms. Alvarado now brings this motion to withdraw her claims against Fields in light of the release

  that she has signed in the Virginia Circuit Court case.

                                         LEGAL STANDARD

          Rule 41(a)(2) of the Federal Rules of Civil Procedure provides that “an action may be

  dismissed at the plaintiff’s request only by court order, on terms that the court considers proper. .

  . . Unless the order states otherwise, a dismissal under this paragraph (2) is without prejudice.”

  Fed. R. Civ. P. 41(a)(2). 1

          The purpose of Rule 41(a)(2) is to freely “allow voluntary dismissals unless the parties will

  be unfairly prejudiced. [T]hus, a district court should grant a Rule 41(a)(2) motion ‘absent plain

  legal prejudice to the defendant.’” Bridge Oil, Ltd. v. Green Pac. A/S, 321 F. App’x 244, 245 (4th

  Cir. 2008) (unpublished) (citations omitted). In this regard, the prejudice must be substantial: “A

  defendant cannot establish prejudice sufficient to defeat a Rule 41(a)(2) motion merely by showing

  that it has filed a summary judgment motion or that it faces the prospect of a subsequent lawsuit.”

  Id. (citations omitted).

          “Factors a district court should consider in ruling on such motions are: (1) the opposing

  party’s effort and expense in preparing for trial; (2) excessive delay or lack of diligence on the part




          1
             Voluntary dismissal is also available without court order by filing “a stipulation of
  dismissal signed by all parties who have appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii) (emphasis
  added). However, as the Court is aware, numerous Defendants have been repeatedly nonresponsive
  during this litigation. Although Plaintiffs have no reason to believe any defendant would object to
  this particular motion, Plaintiffs believe it more efficient to seek this order directly from the Court
  rather than attempt to obtain stipulations from parties who have been uncooperative or absent.


                                                    2
Case 3:17-cv-00072-NKM-JCH Document 893 Filed 10/14/20 Page 3 of 8 Pageid#: 14400




  of the movant; (3) insufficient explanation of the need for a dismissal; and (4) the present stage of

  the litigation, i.e., whether a motion for summary judgment is pending.” Gross v. Spies, 133 F.3d

  914, at *5 (4th Cir. 1998) (table decision).

                                             ARGUMENT

         Ms. Alvarado’s motion for voluntary dismissal of her claims against Fields should be

  granted because no party will be unfairly prejudiced by Ms. Alvarado’s voluntary dismissal of

  those causes of action. Rather, as discussed below, each of the Gross factors weighs in favor of

  granting this motion.

         First, consideration of the “opposing party’s effort and expense in preparing for trial,”

  Gross, 133 F.3d 914, at *5, does not indicate that Defendants would suffer any prejudice from the

  voluntary dismissal of Ms. Alvarado’s claims against Fields. Granting this motion will not affect

  any Defendant other than Fields because Ms. Alvarado will retain her claims against every other

  Defendant. Furthermore, although Ms. Alvarado has brought causes of action against Fields

  individually, she is one of seven Plaintiffs—along with April Muñiz, Elizabeth Sines, Marissa

  Blair, Marcus Martin, Thomas Baker, and Natalie Romero—who have brought those claims. See

  Second Am. Compl. ¶¶ 356–63, 368–72. Thus, while Fields has responded to Ms. Alvarado’s

  claims, her presence in the case as one of several plaintiffs asserting the same causes of action has

  not led to any material marginal increase in time and effort by Fields to date. In other words, Fields’

  efforts would likely have been performed even without Ms. Alvarado’s presence in this case. See

  Bridge Oil, 321 F. App’x at 245–46 (“[A]lthough some discovery had taken place, it was minimal

  and would have occurred in the multi-party litigation even without the presence of Bridge Oil’s . .

  . claim.”). This is not a situation where “voluntary dismissal potentially unravels the effect of an

  earlier legal ruling,” RMD Concessions, L.L.C. v. Westfield Corp., 194 F.R.D. 241, 243 (E.D. Va.




                                                    3
Case 3:17-cv-00072-NKM-JCH Document 893 Filed 10/14/20 Page 4 of 8 Pageid#: 14401




  2000), or where discovery has closed and a dispositive order is “imminent,” see Miller v. Terramite

  Corp., 114 F. App’x 536, 540 (4th Cir. 2004); see also Francis v. Ingles, 1 F. App’x 152, 154 (4th

  Cir. 2001) (“The record discloses that plaintiff’s motion came after a lengthy discovery period and

  merely one week before the scheduled trial date.”).

         Second, there has been no “excessive delay or lack of diligence” on Ms. Alvarado’s part.

  Gross, 133 F.3d 914, at *5. Ms. Alvarado executed the release of all of her claims against Fields

  on August 28, 2020, and brought this motion promptly thereafter. See Fid. Bank PLC v. N. Fox

  Shipping N.V., 242 F. App’x 84, 89 (4th Cir. 2007) (“Fidelity was not dilatory in making its

  motion; it moved immediately . . . .”). Ms. Alvarado “has diligently participated in this litigation,

  and thus, has not caused excessive delay or lack of diligence.” Vosburgh v. Indem. Ins. Co., 217

  F.R.D. 384, 387 (S.D.W. Va. 2003).

         Third, Ms. Alvarado has sufficiently explained “the need for a dismissal.” See Gross, 133

  F.3d 914, at *5. Specifically, she has released her claims against Fields by settling her Virginia

  Circuit Court case and cannot pursue judgment against him in this litigation.

         Fourth, “the present stage of the litigation,” see Gross, 133 F.3d 914, at *5, indicates that

  no prejudice would result to any Defendant from the dismissal of Ms. Alvarado’s claim against

  Fields. Fields has not filed any dispositive motion, including a motion for summary judgment. This

  is thus unlike cases denying motions to withdraw where summary judgment motions are pending.

  See Howard v. Inova Health Care Svcs., 302 F. App’x 166, 178–80 (4th Cir. 2008) (unpublished)

  (affirming denial of motion to withdraw after summary judgment motion had been filed and

  opposing party “incurred substantial expense in preparing for trial”); True v. Seppala, No. 2:13-

  CV-2228 DCN, 2015 WL 4937298, at *3–4 (D.S.C. Aug. 17, 2015) (denying motion to withdraw

  after Plaintiff failed to respond to motion for summary judgment). Accordingly, Defendants,




                                                   4
Case 3:17-cv-00072-NKM-JCH Document 893 Filed 10/14/20 Page 5 of 8 Pageid#: 14402




  including Fields, will not be prejudiced in granting Ms. Alvarado’s motion to voluntarily dismiss

  her claims against Fields.

                                          CONCLUSION

         For the foregoing reasons, Plaintiff Chelsea Alvarado respectfully requests that the Court

  grants her motion to voluntarily dismiss her claims against Defendant James Alex Fields, Jr.,

  without prejudice pursuant to Fed. R. Civ. P. 41(a)(2).



   Dated: October 14, 2020                            Respectfully submitted,

                                                      /s/ Robert T. Cahill
                                                      Robert T. Cahill (VSB 38562)
                                                      COOLEY LLP
                                                      11951 Freedom Drive, 14th Floor
                                                      Reston, VA 20190-5656
                                                      Telephone: (703) 456-8000
                                                      Fax: (703) 456-8100
                                                      rcahill@cooley.com

   Of Counsel:

   Roberta A. Kaplan (pro hac vice)                   Karen L. Dunn (pro hac vice)
   Julie E. Fink (pro hac vice)                       Jessica E. Phillips (pro hac vice)
   Gabrielle E. Tenzer (pro hac vice)                 William A. Isaacson (pro hac vice)
   Michael L. Bloch (pro hac vice)                    PAUL, WEISS, RIFKIND, WHARTON &
   Yotam Barkai (pro hac vice)                        GARRISON LLP
   Emily C. Cole (pro hac vice)                       2001 K Street, NW
   Alexandra K. Conlon (pro hac vice)                 Washington, DC 20006-1047
   Jonathan R. Kay (pro hac vice)                     Telephone: (202) 223-7300
   Benjamin D. White (pro hac vice)                   Fax: (202) 223-7420
   KAPLAN HECKER & FINK LLP                           kdunn@paulweiss.com
   350 Fifth Avenue, Suite 7110                       jphillips@paulweiss.com
   New York, NY 10118                                 wisaacson@paulweiss.com
   Telephone: (212) 763-0883
   rkaplan@kaplanhecker.com
   jfink@kaplanhecker.com
   gtenzer@kaplanhecker.com
   mbloch@kaplanhecker.com
   ybarkai@kaplanhecker.com
   ecole@kaplanhecker.com



                                                  5
Case 3:17-cv-00072-NKM-JCH Document 893 Filed 10/14/20 Page 6 of 8 Pageid#: 14403




   aconlon@kaplanhecker.com
   jkay@kaplanhecker.com
   bwhite@kaplanhecker.com

   Katherine M. Cheng (pro hac vice)        Alan Levine (pro hac vice)
   BOIES SCHILLER FLEXNER LLP               Philip Bowman (pro hac vice)
   1401 New York Avenue, NW                 Amanda L. Liverzani (pro hac vice)
   Washington, DC 20005                     Daniel P. Roy III (pro hac vice)
   Telephone: (202) 237-2727                COOLEY LLP
   Fax: (202) 237-6131                      55 Hudson Yards
   kcheng@bsfllp.com                        New York, NY 10001
                                            Telephone: (212) 479-6260
                                            Fax: (212) 479-6275
                                            alevine@cooley.com
                                            pbowman@cooley.com
                                            aliverzani@cooley.com
                                            droy@cooley.com

   David E. Mills (pro hac vice)            J. Benjamin Rottenborn (VSB 84796)
   Joshua M. Siegel (VSB 73416)             WOODS ROGERS PLC
   Alexandra Eber (pro hac vice)            10 South Jefferson St., Suite 1400
   Caitlin B. Munley (pro hac vice)         Roanoke, VA 24011
   Samantha A. Strauss (pro hac vice)       Telephone: (540) 983-7600
   COOLEY LLP                               Fax: (540) 983-7711
   1299 Pennsylvania Avenue, NW             brottenborn@woodsrogers.com
   Suite 700
   Washington, DC 20004
   Telephone: (202) 842-7800
   Fax: (202) 842-7899
   dmills@cooley.com
   jsiegel@cooley.com
   aeber@cooley.com
   cmunley@cooley.com
   sastrauss@cooley.com

                                            Counsel for Plaintiffs




                                        6
Case 3:17-cv-00072-NKM-JCH Document 893 Filed 10/14/20 Page 7 of 8 Pageid#: 14404




                                 CERTIFICATE OF SERVICE

         I hereby certify that on October 14, 2020, I filed the foregoing with the Clerk of Court
  through the CM/ECF system, which will send a notice of electronic filing to:

   Elmer Woodard                                      David L. Campbell
   5661 US Hwy 29                                     Justin Saunders Gravatt
   Blairs, VA 24527                                   Duane, Hauck, Davis & Gravatt, P.C.
   isuecrooks@comcast.net                             100 West Franklin Street, Suite 100
                                                      Richmond, VA 23220
   James E. Kolenich                                  dcampbell@dhdglaw.com
   Kolenich Law Office                                jgravatt@dhdglaw.com
   9435 Waterstone Blvd. #140
   Cincinnati, OH 45249                               Counsel for Defendant James A. Fields, Jr.
   jek318@gmail.com

   Counsel for Defendants Jason Kessler, Nathan
   Damigo, Identity Europa, Inc. (Identity
   Evropa), Matthew Parrott, and Traditionalist
   Worker Party

   Bryan Jones                                        William Edward ReBrook, IV
   106 W. South St., Suite 211                        The ReBrook Law Office
   Charlottesville, VA 22902                          6013 Clerkenwell Court
   bryan@bjoneslegal.com                              Burke, VA 22015
                                                      edward@rebrooklaw.com
   Counsel for Defendants Michael Hill, Michael
   Tubbs, and League of the South               Counsel for Defendants Jeff Schoep, National
                                                Socialist Movement, and Nationalist Front




                                                  1
Case 3:17-cv-00072-NKM-JCH Document 893 Filed 10/14/20 Page 8 of 8 Pageid#: 14405




         I further hereby certify that on October 14, 2020, I also served the following non-ECF
  participants, via electronic mail, as follows:

   Richard Spencer                                 Christopher Cantwell
   richardbspencer@icloud.com                      christopher.cantwell@gmail.com
   richardbspencer@gmail.com

   Vanguard America                                Robert “Azzmador” Ray
   c/o Dillon Hopper                               azzmador@gmail.com
   dillon_hopper@protonmail.com

   Elliott Kline a/k/a Eli Mosley                  Matthew Heimbach
   eli.f.mosley@gmail.com                          matthew.w.heimbach@gmail.com
   deplorabletruth@gmail.com
   eli.r.kline@gmail.com

                                                   /s/ Robert T. Cahill
                                                   Robert T. Cahill (VSB 38562)
                                                   COOLEY LLP

                                                   Counsel for Plaintiffs




                                               2
